 504DECISIONSOF NATIONALLABOR RELATIONS BOARDInformation Control Corporation add CommunicationsWorkers of America,Local 9513,AFL-CIO. Case31-CA-2347April 21, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn October 6, 1971, Trial Examiner Martin S.Bennett issuedthe attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief, along with cross-exceptions, and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order,3 as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Information Control Corporation, LosAngeles, California, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, as so modified.1.Add the following as paragraph 1(c) to the TrialExaminer's recommended Order:iThe Respondent has excepted to certaincredibility findings made by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibilityunless theclear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A 3). We havecarefully examinedthe record and find no basis forreversing his findings2Therecord reveals that the Respondent's Industrial RelationsDirector,Graham,spoke withemployee EvelynHernandez in his officeon March 5,1971, and asked her whether she was distributing union literature He alsoasked her whether Darlene Kimbnel was distributing unionliterature Short-ly thereafter,Kimbnel was summonedto Graham's officeand informed thatRespondent had learned that she was distributing union literatureThe TrialExaminer failed to make appropriate findingsaddressed to this unlawfulconduct.In view of the foregoing and the entire record evidence,we find thatthe Respondent,by interrogating employees Hernandez and Kimbriel, inter-fered with the exercise of rights guaranteedto employees in Section 7 of theAct and,accordingly,violated Section 8(a)(1) thereof.Engineered Steel Prod-ucts, Inc,188 NLRBNo. 52. Additionally,we shall amendthe Order andnotice to take into account these additional violations which wehave found3Member Kennedy would not find an 8(ax1) violationbased uponGraham's statementtoHernandez and Kimbnelthat they shouldrestricttheir union activity to their own time"(c) Interrogating employees concerning their un-ion activities or the union activities of fellow employ-ees."2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Darlene Kimbriel immediateand full reinstatement to her former job, or, ifthis job no longer exists, to a substantially equiv-alent position, without prejudice to her seniorityand other rights and privileges, and WE WILLmake her whole for any loss of wages suffered asa result of our discrimination against her.WE WILL NOT discourage membership in, or ac-tivity in behalf of, Communications Workers ofAmerica, Local 9513, AFL-CIO, or any otherlabor organization of our employees, by dis-charging employees, or by discriminating in anymanner in regard to hire or tenure of employ-ment or any term or condition thereof.WE WILL NOT promulgate or enforce discrim-inatory no-solicitation policies or rules, or in anymanner interfere with, restrain, or coerce em-ployees in the exercise of the rights guaranteedunder Section 7 of the National Labor RelationsAct.WE WILL NOT interrogate employees concerningtheir union activities or the union activities ofother employees.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization, exceptto the extent such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.INFORMATION CONTROL CORPO-RATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.196 NLRB No. 79 INFORMATION CONTROL CORP.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Federal Building,Room 12100, 11000Wilshire Boulevard,Los Angeles,California 90024,Telephone213-824-7352.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTINS.BENNETT,Trial Examiner: This matter washeard at Los Angeles, California, on June 24 and 25, 1971.The complaint, issued April 14, later amended, and basedon charges filed March 23 and April 13, 1971, by Communi-cation Workers of America, Local 9513, AFL-CIO, hereinthe Union, alleges that Respondent, Information ControlCorporation, has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.Briefshave been submitted by the General Counsel and Respon-dent. Subsequent to the close of the hearing, the GeneralCounsel moved for the correction of certain errors in thetranscript and the motion is hereby granted. A motion byRespondent that the hearing be reopened is treated herein-after.Upon the entire record in the case, and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSInformationControl Corporationat the time materialherein was a corporation engaged at Los Angeles, Califor-nia, in the manufacture of core memory systems for largecomputer manufacturers. It annually purchases and re-ceives materials valued in excessof $50,000 directly fromsuppliers located outside the State of California and sellsand shipsmaterialsvalued in excess of that sum directly topoints outside that State. I find that the operations of Re-spondent affect commerce within the meaning of Section2(6) and (7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDCommunicationWorkers of America, Local 9513, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. Introduction: The IssuesThe Union commenced organizational activities amongthe previousunorganized employees of Respondent earlyin March 1971. On March 19, employee Darlene Kimbriel,'who had initiated the union activities, was laid off. TheGeneral Counsel contends that this layoff resulted from herunion activities and that a subsequent offer of reinstatementwas not a full and unconditional offer, this being violativeof Section 8(a)(3) of the Act. He also alleges that Respon-'Also spelled in the transcript as Kinbriel.505dent engaged in unlawful interrogation, promulgated a dis-criminatoryno-solicitation rule against union activities,romised a job promotion, and announced a pay raise, allFor the purpose of interfering with and discouraging unionactivities within the meaning of Section 8(a)(1) of the Act.B. Sequence of EventsDarlene Kimbriel was hired in August 1969 as a key-punch trainee in the electronics data processing departmentof Respondent. The only other person in this departmentwas her supervisor, Anderson. Prior to her hire, Kimbrielhad completed in 3 months a training course as a keypunchoperator which normally is 6 months in duration. Andersonleft the employ of Respondent in August 1970. Accordingto KimbrieI, he told her prior to his departure that Respon-dentmight consider her as his replacement. Kimbrielpromptly solicited the promotion from Anderson's superior,Oster, then financial vice president and controller, andwas told that Industrial Relations Director Albert Grahamdesired a man for the position. One, Joe Brunet, was hiredto replace Anderson as electronics data processing supervi-sor on August 24, 1970.As a measure of Kimbriel's competency, I note that shequit her job with Respondent on August 28, 1970, and wentto work elsewhere. Within a week or two, Brunet told Kost-er that he was dissatisfied with Kimbriel's replacement andurged her rehire. Koster telephoned Kimbriefand offered torehire her at a substantial raise. She returned to work inSeptember with a raise from $100 to $117.60 per week. Thiswas a rehire as a tab operator at $2.94 an hour, an increasefrom her previous rate of $2.50. She testified, and I find, thatKoster told her that Respondent felt she was capable ofassisting Brunet and that she could handle the electronicsdata processing section in his absence.2 Thereafter, fromSeptember 1970 through March 1971, Kimbriel spent 50percent of her time keypunching and about 40 percent per-forming the job of tab operator, the latter including thewiring of control panels and boards.Brunet testified, and I find, that he was planning to leavethe employ of Respondent and, in February or March 1971,recommended Kimbriel to Koster for the job, basically aone-person operation which she was qualified to handle.Koster, in turn, recalled Brunet advising him of his impend-mg resignation, did not recall whether Brunet said one per-son could run the department, and did not recall whetherBrunet said Kimbriel could handle it. Brunet impressed meas having a more precise and specific recollection and he iscredited herein.C. The Union Campaign and Respondent's ResponseDue to financialreversesduring 1970, Respondent car-ried out a series of layoffs and, on August 10, there was ageneral pay cut of all employees except those in the account-ing department. There is some variation in the testimony,but that of Graham and employee Evelyn Hernandez inessence is,and I find, that President Goldstick told an as-semblage of employees at the time that Respondent hopedto restore the cut by the end of the fiscal year on April 1,1971?Because of her belief that Respondent had reneged on itspromise for a prompt restoration of the pay cut, Ximbrielcontacted the Union on March 2, 1971. She met on March2A keypunchoperator punches holes in a series of IBMcards. A taboperatoroperates tabulation equipment and also wires control panels.3Hernandez opined he had promised restoration of some onJanuary 1;Kimbnelbelieved thathe had promised restorationof all by January I 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 with AnthonyBixler, then chief steward, and receivedsome cards and literature. On Thursday, March 4, Kimbnelbrought cards to the office and solicited the signature of 15employees;on the following day she contacted some 10more.She left a card and literature on the morning ofMarch 4 on the desk of Hernandez and later asked if shehad read the material.Indeed,early that same morning, shebrought literature to the office of Credit Manager LorraineDryke, according to the latter, but Dryke informed her thatshe was too busy to discuss the topic.Kimbriel arranged tohave lunch that daywith four or five female employees anddid so; these included Hernandez and Dryke and she urgedthe support of all for the Union.Graham testified that his secretary informed him afterlunch on March 4 that Kimbriel was distributing unionliterature.He was similarly advised by an assembler on adate he variously placed as March 4 or 5, but which appar-ently was March 4.Graham also testified that he sent hissecretary to look over Kimbriel's desk. In his affidavit to theGeneral Counsel, he gave a different version, deposing thathe personally went to the desk and observed a pamphletbearing the name of theUnion.4Graham spoke with Hernandez on a date he placed asMarch 4. According to the latter, he asked if she was distrib-uting union information and Hernandezreplied that sheknew nothing about this. He then cautioned her to restricther activity to her own time because working time unionactivity could lead to her discharge.As will appear, Respondent placed a personnel advertise-ment in theLos Angeles Timesat 3:30 p.m., on March 5.Kimbriel was interviewed by Graham at 4 p.m., that day.Thus, it seems more likely that Hernandez was interrogatedon March 5, as she testified, at 3:30 p.m., but this is notdeemed to be a significant distinction herein.Graham also claimed that Hernandez came to his office,as is customary in connection with her work, but admittedthat he initiated the discussion.He also admitted that heasked Hernandez if she was aware of any union activity andshe replied in the negative. He next asked if Kimbnel wasdistributing literature and she replied similarly. He did notdeny the warning concerning union activitieson companytime. I credit the testimony of Hernandez herein and furtherfind that Graham made inquiries concerning union activityin the plant and more particularly concerning that of Kim-briel.D. The AdvertisementRelevant to an appreciation of Respondent's motivationherein is the timing in the placement of a personnel advertis-ment in the Sunday Los Angeles Times of March 7. LarryTyson is in the advertising sales department of that newspa-per. About 1 week before the critical conversation herein,according to his uncontroverted and credited testimony,Tyson madean initial solicitationto Graham for an adver-tisement and none was forthcoming.On Thursday, March 4, he telephoned Graham for asecond time, either shortly before or after noon, and solic-ited an ad for the March 7 Times. Graham responded that4 Respondent,in an effort to offset this and other contradictions inGraham's affidavit,stressed the alleged aggressiveness of the BoardFieldExaminer who took the affidavit,in effect urging that he thereby wore downGraham Bearing in mind that Graham is one with considerable industrialrelations experience extending beyond his employment with Respondent, Iam not impressed by the contention Stated otherwise,he is viewed different-ly than an inarticulate rank-and-file employee who might be subjected to thealleged aggressivenessAnd, as will appear later,the contradictions are nottrivialhe expected to place an advertisement for thesale of someequipment and asked that Tyson call back. Graham men-tioned only the one ad in this talk. Tyson telephoned againat 9 a.m., on Friday, March 5, and was asked to come to theoffice. He spoke with either Graham or the latter's secretaryon this occasion and again reference was made only to theadvertisement for the machinery.Tyson appeared at the office between 3 and 3:30 p.m., onMarch 5,5 and met with Graham. At this time, Graham gavehim two advertisements. One was the ad previously dis-cussed about the sale of machinery. A second to be lacedin thesame issuewas for a position in Respondents elec-tronic data processing department and, as Respondent con-tends, it was seeking one person to replace both Brunet andKimbriel. The ad reads as follows:DATA PROCESSING WORKING SUPERVISORWe have an immediate opening for an individual withat least five years exper. on an IBM 402. Must be ableto wire own boards and will also be required to key-punch at least four hours per day. Our company islocated near the LA Int'l Airport. We have excel. work-ing cond. and are offering a starting salary of $10,500per year. Apply in confidence to: Box H-085 L.A.Times.Thisadvertisement was run only once in the Times ofMarch 7.I find,on a preponderance of the credible evi-dence,that Graham ordered the ad that afternoon and thenspoke with Hernandez,as set forth above.E. TheTalkWith KimbrielAlmost directly after Graham's talk with Hernandez, onMarch 5, Kimbriel was summoned to Graham's office. Shetestified that Graham told her he had learned she was dis-tributing union literature. She denied this, but stressed theneed for a union to protect the employees, adverting to analleged promise of pay raises.Graham told her he had never discharged anyone withoutgood cause but that she would be subject to dismissal if shedistributed union literature during working time. Grahamnext told her that he would like her to stick around and runthe data processing department and she responded that shewas capable of doing so.Graham admitted cautioning her about union activitieson working time and said that this could be a problem. Asfor her advancement, he testified that he asked if she couldoperate all of the equipment. She replied that she hadlearned much under Anderson but that Brunet was a poorinstructor who communicated poorly.Graham denied offering her a promotion. He was askedwhy he had discussed her competency inasmuch as Respon-dent had allegedly decided previously on her replacementand replied that he wanted to use her experience as a basisfor evaluation applicants for employment, manifestly fromthose responding to the advertisement he had just placed.This view is difficult to accept in view of Kimbnel's allegeddeficiencies. I credit Kimbriel herein, but in any event, onboth versions, it is clear that they discussed her capabilities,something highly irreconcilable with an alleged outstandingdecision to terminate her.Itmay be noted at this point that the General CounselThe parties stipulatedthathe appeared at approximately 3 p in.It appears that Graham had informed employees of the material controldepartment on the previous day that he would endeavor to place with otheremployers those dissatisfied because they had not received a raise. INFORMATIONCONTROL CORP.507stressesthe fact that at approximately 11 a.m., on March 5,Respondent announced that the pay cuts would be restoredas of April 1. However, I deem it significant that all rank-and-file employees had previously been restored to their paylevels in the previous January and that this restoration as ofApril 1 applied only to some 27 of the complement of ap-proximately 100; namely, executives, supervisory and man-agerial employees, none of them rank and file. Hence, I donot rely on this in the conclusions that follow.F. The Discharge of KimbrielAs set forth, Respondent placed an advertisement in theLos Angeles Timesof March 7 for a data processing supervi-sor.One, Emily Flickinger, was among those who re-sponded thereto; she was interviewed, hired and reportedfor work on Monday, March 22, after a briefingsession onMarch 20. Respondent contends that she was more qual-ified than Kimbriel, and the record does demonstrate thatshe is well qualified for the post. Flickinger alone has han-dled the electronics data processing department since then,except at month's end and at peak periods when teTporaryhelp is brought in.On Friday, March 19, Carl Koster, then vice president offinance, summoned Kimbriel to Graham's office. As Kim-briel testified, Graham told her that she was being laid off.She asked for the reason and Graham replied that the de-partment was to be condensed to one person in order to savemoney. Kimbriel asked if Brunet was being laid off; Gra-ham replied in the negative and added that Brunet wouldrun the department. Kimbriel pointed out that Brunet couldnot perform the keypunching operation.Brunet was not consulted in Kimbriel's termination. Re-spondent contends that it had intended to terminate Brunetas part of this consolidation move. However, it is undisput-ed that, late in February or early in March, Brunet hadinformed Koster of his intention to return to a former em-ployer. According to Respondent, March 19 had been se-lected for the termination of Brunet as well, but he left workearly that day and was not terminated until March 22.G. Conclusions as to the Discharge of KimbrielThere is much in the record concerning the pros and consof Kimbriel's discharge, all of which has been considered.I believe that the following factors are sufficient to demon-strate that the evidence preponderates in favor of the Gen-eral Counselherein:(1)Kimbriel had been in Respondent's employ for over18 months at the time of her layoff. When she initially quitafter 1 year, Respondent sought her out at her new place ofemployment and persuaded her to return with a raise inpay; she thereafter worked for Respondent for approxi-mately 6 months until her termination. She was obviouslyregarded highly by Respondent at the time, and this reflectson its decision not to try her at the new consolidated post.(2)Brunet, who had urged Koster to rehire Kimbriel,testified that he recommended her for his post when he toldKoster inFebruary or early March that he would return tohis former employer. Indeed, he pointed out that this shouldbe a one-person operation. Koster agreed, stating that Re-spondent had considered the consolidation of the depart-ment.7rKoster's testimony leaves much to be desired.He testified that Brunettold him Kimbnel could not run the department by herself He also concededthat Brunet could have recommended her as qualified to handle a one-persondepartment,although he doubted it;he further conceded that he gave a lot(3) Kimbriel's union activities were prominent. She spoketo approximately 25 of less than 100 employees on March4 and 5 and advocated union membership. Respondentpromptly heard of this, questioned Kimbriel and Hernan-dez, cautioned them against union solicitation on companytime, and warned Kimbriel of the possibility of discharge ifshe violated the "rule."(4) I find that Respondent decided on March 5 to termi-nate Kimbriel. Its position is that by memo dated February24, Graham recommended to President Goldstick, anionother measures, that Respondent combine the functions okeypunch operator (Kimbriel) and data processing supervi-sor (Brunet), and save over $6,000 per year. As Brunet couldnot keypunch, and Kimbriel lacked experience in wiringboards on one piece of equipment, an outsider was to behired.Consistent therewith, Koster submitted such a job requi-sition to Graham on the afternoon of March 4 prior to thetime he, Koster, was informed by Graham of union activi-ties. I find that the timing of this ob requisition does notstand up. In the first place, it is dated March 5. Graham,whose testimony is elsewhere rejected, contended that thedate was in error and should have been March 4. The basisfor this error is not adequately explained, the testimony isnot credited, and I find that the requisition was submittedafter Respondent learned of the union activities of Kim-briel.(5) There is a major conflict between Graham's positionherein and that he submitted to a Board agent in his swornaffidavit on April 7, 1971. He there deposed as follows asto his talk with Kimbriel on March 5:aware of the possibility of combining the two jobsin the EDP section, and in view of Kimbriel's statedconcern over her financial situation I thought to myselfmaybe we could solve 2 problems-her familyfinancialsituation and save ourselves the expense of recruitingfor a new position, combining all duties of EDP intoone job.On this premise, Graham was considering Kimbriel forthe newly consolidated position. I do not deem this to bereconcilable with a job requisition for an outsider receivedon the previous day and the newspaper advertisement for areplacements I find that the affidavit, in very largemeasure,undercuts the position of Respondent herein and substan-tially renders Graham's testimony unacceptable.(6) In a February 24 memorandum to the president ofRespondent, Graham did not recommend that these twopositions be combined. He recommended, rather, that thekeypunch operator divide her time by also functioning as apayroll clerk, thereby eliminating one fulltime payroll clerk;Kimbriel had, on occasion, performed some of these dutiesin that department. Stated otherwise, as of February 24,Respondent envisaged a blending of the duties in two de-partments, this contrary to its position herein.(7)As found, Graham in essence testified that he ques-tioned Kimbnel on March 5 concerning the handling of theelectronics data processing department. He was then askedwhy he had discussed Kimbriel's capabilities on March 5when a decision allegedly had already been made to termi-nate her. He claimed that he was going through her back-ground as a gauge whereby he could appraise otherof thoughtto tryingKimbriel at the post.8Graham attempted to water down the affidavit by testifying that he haddifficultyreading the writing of the Board agent,that it was incorrect, andthat he really did not swear to its truth. But he admitted that he looked atitwhile it was read,that it reflected his thoughts,and that he initialed variouscorrections I find that the affidavit accurately reflects what Graham told theagenton April 7. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDapplicants.IfKimbriel was deficient in the operation ofcertain equipment,asRespondent contends,thiswouldhardly be a gauge to be meaningfully used.(8)Hernandez,as payroll clerk,heard of the layoff ofKimbriel on March 19 from Koster when he directed thepreparation of Kimbriel's check.She testified,and I find,that she asked Koster if it was because of the Union.Kosterreplied that it was not,adding that the decision was not ofhis doin;he also told her that Brunet would take over onMarch 22.Hernandez further testified that Koster stated that thiswas something he had no control over and that the matterwas out of his hands.Koster recalled the occasion but didnot recall Hernandez asking why Kimbnel was laid off andwhether Brunet would be retained.He thought it possiblethat she asked these questions but did not consider it proba-ble.As elsewhere,he was rather vague in this area andHernandez has been credited herein.This is not compatiblewith a job requisition emanating from him on March 5.(9) Respondent has stressed its dire financial picture, yet,rather than give Kimbriel,at her lower salary,an opportuni-ty to attempt the job,itwas willing to pay as high as $10,500per annum to recruit a replacement,although it did hireFlickinger at a lesser sum.(10)1am not unaware of the testimony of Credit Manag-er Lorraine Dryke,allegedly friendly with Kimbriel. Dryketestified as to two conversations with Kimbriel in Januaryor February.Dryke needed some reports on accounts re-ceivable from the tabulating room.Brunet being absent,Dryke requested them of Kimbriel who replied that shecould not comply because Brunet had rewired and changedthe boards and she did not know how to operate them.Dryke also testified that on March 1 she discussed withVice President George Schreiber,who did not testify herein,proposed changes in the electronic data processingdepart-ment.This tookplace within a day or two of Schreiber's hireon March 1.9Schreiber told her that he would transferaccounting and data processing into a one-group operationand that two persons would be laid off. He also told her thatshe would be retained rather than a man in purchasing.Around March 2, he also told her that Brunet and Kim-briel would be laid off.Being a friend of Kimbriel's,Drykeasked her why she did not apply for Brunet's position be-cause she knew that Kimbriel had aspired to the job priorto his hire.Kimbriel allegedly admitted that she could nolonger do the work because Brunet had changed the boardsand had not put down the instructions.Initially,this is a far cry from Kimbriel pleading inabilityto do the work,and the record is silent as to Dryke relatingthis to anyone at the time.Moreover,Respondent was onnotice of Brunet's departure.Kimbriel also flatly denied anyconversation of this nature with Dryke.To the contrary, shetestified that Dryke had asked her to work this type of runand that she often did. Here,as elsewhere,I credit Kimbriel,and I deem this insufficient to offset the findings adverse toRespondent heretofore made.Particular reliance is placedherein on the fact that the genesis of theTimesadvertise-ment was no earlier than the afternoon of March 5.While there is evidence that Respondent had previouslyconsidered this consolidation in its electronic data pro-cessing department,the evidence preponderates that, butfor her union activities,Kimbriel would have been consid-ered for the new post.And with Brunet's resignation, at thevery least Respondent accelerated the program and hired anoutsider.Stated otherwise,I find that,but for her union9It would seem that his advent on the scene resulted in the major demotionof Koster to accounting manageractivities,Kimbriel would have been given a chance at thejob, even if it might have entailed her learning some newfunctions. I find, on a preponderance of the evidence, thatRespondent terminated Darlene Kimbriel on March 19,1971, because of her union activities, thereby discriminatingwith respect to her employment within the meaning of Sec-tion 8(a)(3) of the Act, and thereby interfering with, re-straining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, within themeaning of Section 8(a)(1) thereof.H. Interference,Restraint,and CoercionAs for the two talks with Hernandez and Kimbriel onMarch 5, it is to be noted that Respondent did not have aformal "no solicitation" rule; as Graham testified, there wasno such rule because Respondent believed in treating itsemployeesas matureadults. But the record discloses thatsolicitationsand collections for birthdays, retirements, andparties were passed around during working hours and thatbaseball and check pools were conducted similarly. Thesesolicitations were made, as Hernandez testified, to supervi-sors including Graham, without reprimand or disciplinaryaction.To sum up, Respondent did not institute any rule. It,rather, selected two employees, one of them the leader of theunion campaign, and placed on them alone restrictions onunion activities during working hours and in no way re-stncted other activities during working hours. Nor is thereany evidence that there had been union activities by thesetwo during working hours which in any way interfered withproduction or discipline. The inference is therefore warrant-ed that this restriction was imposed for discriminatory rea-sons.For a rationale in this area recently expressed by theBoard, seeHeritage House of Connecticut, Inc. d/b/a Alli-ance Medical Inn-New Haven,192 NLRB No. 158. I findthat the promulgation of this policy to two employees wasmotivated solely by a purpose to interfere with their rightsto self-organization and was therefore violative of Section8(a)(1) of the Act. SeeWelsh Company of the South, Inc.,190NLRB No. 42.10I see littleto support the General Counsel as to the offerof the alleged pay raise to Kimbriel and base no findingsadverse to Respondent thereon. Viewed similarly is the alle-T tion asto the offer of a job promotion and, in any event,the Order that follows will encompass such conduct.1.The Alleged Offer of ReinstatementRespondent contends that it offered Kimbriel full andunconditional reinstatement and that its backpay liabilityand its obligation to reinstate her are tolled. Kimbriel waslaid off, as noted, on March 22, 1971. On April 28, 1971,Graham sent her a wire stating, "If interested in reemploy-ment as a payroll clerk, please contact the undersigned byFriday, 5:30 p.m., April 30, 1971." According to Graham,Kimbriel telephoned him at approximately 3:30 p.m. onApril 29. She asked about the wire and Graham asked if shewas interested in returning to the payroll. Kimbriel ques-tioned him about her back pay and Graham responded thatthiswas a separateissue.Salary was not discussed II andKimbriel asked about chances for advancement. Grahamreplied that he could make no promises but that the oppor-10 This is not tobe deemed as preventing Respondent from promulgatinga nondiscriminatoryrule restricting nonwork activities during working timefor nondiscriminatoryreasons such as maintenanceof production,prevent-ing disruptionof productionor avoiding littering of the premises.iKimbnel assumedthat the salary would be thesame asher last salary INFORMATION CONTROL CORP.tunity was there. According to Kimbriel, she asked and wastold that there was no opportunity for advancement.Graham stated that he wanted her response by 10 a.m. onApril 30. Kimbriel replied that she would clear with theLabor Board andascertainwhether "it is allright."Kim-briel did not contact Graham again.As I understand Board law, Respondent is under an ob-ligation to unconditionally offer a discriminatee employ-ment at thesame,or substantially equivalent, position.Respondent did nothing of the sort. It rather invited Kim-briel to apply for reinstatement. And I deem it immaterialwhether or not there was opportunity for advancement. Thesimple answer is that Respondent did not make an uncondi-tional offer to reinstate Kimbriel to her job. In a sense,Respondent toyed with Kimbriel. One may well theorizethat the invitation to her to apply to return was accompa-nied by the silent thought that she might not apply for herjob.Respondent misconceives the situation it was in. It haddiscriminatedagainst anemployee within the meaning ofSection 8(a)(3) of the Act. It is well established that it hadthe burden to unconditionally restore her to her job or anequivalent one. It did nothing of the sort. Respondent, rath-er, invited her to apply for work and then engaged in anexercise in semanticsas to whether there was an opportunityfor advancement in the job.All this begs the basicissue.Respondent simply did notdo what the law requires. Totally aside from the fact that48 hours may not be enough time in which the employee canmeaningfully accept, reject, or evaluate such an offer, I findthat Respondent never unconditionally proferred _to Kim-briel the same or substantially equivalent employment.Respondenthas, sincethe close of the hearing, moved toreopen the record to ascertain whether or not Kimbriel wascounseled by the Union prior to her contact of Respondentin response to the latter's wire. As I view it, it isimmaterialwhether or not she was so counseled and the motion ishereby denied. Stated otherwise, the relevant criterion iswhether Respondent made a specific and unconditional of-fer of reinstatement, and I have found that it did not. SeeRea Trucking Company, Inc.,176 NLRB 520, andLeedingSales Co., Inc.,155 NLRB 755.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Information Control Corporation is an employer with-in the meaning of Section 2(2) of the Act.2.CommunicationWorkers of America, Local 9513,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By laying off Darlene Kimbriel for engaging in unionactivities, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4. By the foregoing, and by promulgating and enforcinga discriminatory no-solicitation policy, Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Respondent has not otherwise engaged in unfair laborpractices.THE REMEDYHaving found that Respondent has engaged in unfair509labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent has violated Section8(a)(3) and (1) of the Act by discriminatorily laying offDarlene Kimbriel. I shall, therefore, recommend that Re-spondent offer her immediate and full reinstatement to herformer job or, if this job no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges. SeeThe Chase National Bank ofthe City of New York, San Juan, Puerto Rico Branch, 63NLRB 827.I shall further recommend that Respondent make herwhole for any loss of earnings she may have suffered as aresult of her layoff by payment of a sum of money equal tothat she normally would have earned from said date to thedate of Respondent's offer of reinstatement, less net earn-ings during such period, with backpay and interest thereonto be computed in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12Respondent, Information Control Corporation, Los An-geles, California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activity in behalf ofCommunication Workers of America, Local 9513, AFL-CIO, or any other labor organization of its employees, bydiscriminating in regard to hire or tenure of employment, orany term or condition thereof.(b) Promulgating or enforcing no-solicitation rules or pol-iciesfor the purpose of interfering with the rights of employ-ees,or in any manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedunder Section 7 of the National Labor Relations Act, exceptto the extent such rights may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)OfferDarlene Kimbriel immediate and full rein-statement to her former Job or, if this job no longerexists,to a substantially equivalent position, without prejudice toseniority or other rights and privileges, and make her wholefor any loss of pay suffered by reason of the discriminationagainst her in the manner provided above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theboard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto determine the amount of backpay due under the termsof this recommended Order.(c)Rescind the policy it promulgated on March 5, 1971,12 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes 510DECISIONS OFNATIONAL LABORRELATIONS BOARDthat employees are permitted to solicit for a union onlyduring nonwork time.(d) Post at its plant at Los Angeles, California, copies ofthe attached notice marked "Appendix. 1113 Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent, shall be13 In the event the Board'sOrder is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read "PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the National Labor Relations Board "posted by it immediately upon receipt thereof and main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bRe-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 31, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.1414 In the event this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 31, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."